Citation Nr: 1537537	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability, to include bilateral lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2014, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This matter was remanded by the Board in January 2013 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

The Veteran does not have a low back disability that is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include bilateral lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed low back disability in April 2013.  This examination and its associated report was adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, in sending the Veteran a letter requesting that he identify as much information as possible concerning any workman compensation claim and sufficient information to obtain records from any private physicians or hospitals he may have seen, to which the Veteran did not reply, the AOJ substantially complied with the Board's January 2013 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends during his July 2011 Board hearing that his current low back disorder had its onset after he lifted a bomb rack during military service.  He maintains that he has had low back symptomatology ever since service discharge.  

Service treatment records show that from October to December 1975, he received treatment for left lower back pain that was thought to have been associated with kidney trouble.  When the Veteran was initially seen in early October 1975, he denied any history of [back] trauma.  He related that he had a history of kidney trouble.  An assessment of low back pain was entered in mid-December 1975.  In late January 1976, the Veteran complained of low back pain.  The examining clinician noted that the Veteran had back pain for the previous six months that was thought to have been associated with kidney problems.  An assessment of possible lumbar strain was entered.  An undated treatment service treatment report contains an impression of paraspinous muscle strain.  The Veteran was prescribed medication, heat and was placed on limited duty for four days.  In June 1977, an x-ray of the Veteran's lumbar spine was performed in response to a post-service job requirement that the Veteran not have a curvature of the lumbar spine.  X-ray interpretations of the lumbar spine were normal.  A September 1977 separation examination report reflects that the Veteran's spine was evaluated as "normal."  

Post-service treatment records reflect that the Veteran had injured his low back, right knee and "hip" when he feel at work in March 2008.  The Veteran reported he had a history of having injured his lumbar spine 30 years prior when he lifted a heavy object on a Navy carrier.  See October and November 2008 reports, prepared by MidState Neurosurgery.  The Veteran had been diagnosed with lumbar spinal stenosis, lumbar radiculopathy, lumbar sprain, and degenerative disc desiccation.  See October 2008 reports by MidState Neurosurgery.  

The Veteran was afforded a VA examination in April 2013.  The examiner reviewed the Veteran's claims file.  The Veteran reported his back condition was due to military service.  The examiner reviewed x-rays that revealed degenerative disc disease L5-S1, spondylitic changes most prominent at L3-L4.  The examiner diagnosed the Veteran with degenerative joint disease of the thoracolumbar spine.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining that the Veteran had multiple complaints in service, most associated with kidney/prostate problems.  Two examinations indicated muscle strain; however, there was no evidence in the medical literature that links soft tissue injuries to the development of arthritis.  In June 1977, the Veteran had requested a back x-ray for a job when he got out of the military; the x-ray was normal.  His discharge report of medical examination in September 1977 reported a normal spine.  31 years after discharge, he was diagnosed with degenerative disc disease by MRI in October 2008 after an on the job injury, for which the Veteran medically retired.  It was less likely as not that the current degenerative disc disease of the lumbar spine was due to the diagnosed muscle strain in the military and most likely due to the injury on the job, the rigors of his occupation, the effects of aging, or any combination of those factors.  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

As the record does not reflect any manifestation of any arthritis within a year following discharge from service, the presumptive service connection provision of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

The Board finds the most probative evidence as to whether the Veteran's low back disability is related to active duty service to be the April 2013 VA examination.  There is no competent, credible, persuasive, or probative evidence contradicting the April 2013 medical opinion.  While the Board recognizes the Veteran's assertions that he currently has a low back disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.  

The Board emphasizes that there is no competent or credible medical evidence that etiologically links the Veteran's low back disability, to include bilateral lower extremity radiculopathy, to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, although the Veteran asserts in his July 2011 Board hearing that his current low back disorder had its onset after he lifted a bomb rack during military service, he has not submitted any positive medical findings or opinions in support of his claims.

Accordingly, service connection for a low back disability must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a low back disability, to include bilateral lower extremity radiculopathy, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


